Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-17 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-9, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al. (US Pub. No. 2013/0048945 A1), hereafter referred to as Fang.

As to claim 1, Fang discloses a method of manufacturing a light emitting diode (figs 2A-2I,[0010]), the method comprising:
forming a plurality of light emitting diodes (fig 2F, light emitting diodes 45, [0027]) on a sacrificial layer (layer 25; [0028]) which is disposed on one surface of a support substrate (15; [0025]); and 
separating the plurality of light emitting diodes (figs 2G-H, diodes 45) from the support substrate (15) by removing the sacrificial layer (25; [0031]). 

As to claim 2, Fang discloses the method of manufacturing a light emitting diode of claim 1 (paragraphs above), 
wherein forming the plurality of light emitting diodes (45) comprises:
forming a material layer (fig 2C, layer 45) on the sacrificial layer (layer 25); and 


As to claim 3, Fang discloses the method of manufacturing a light emitting diode of claim 2 (paragraphs above),
wherein the material layer is etched in a direction perpendicular to the one surface of the support substrate to form the plurality of light emitting diodes (figs 2E-F and [0029] material layer 45 of figure 2E is etched to form the patterned LEDs 45 shown in figure 2F). 

As to claim 8, Fang discloses the method of manufacturing a light emitting diode of claim 1 (paragraphs above),
wherein the support substrate includes at least one of a sapphire substrate, a glass substrate, a silicon carbide substrate, a silicon substrate, and a conductive substrate made of a metal material (fig 2, substrate 15, [0025]). 

As to claim 9, Fang discloses the method of manufacturing a light emitting diode of claim 2 (paragraphs above),
2, and Si ([0027]). 

As to claim 12, Fang discloses the method of manufacturing a light emitting diode of claim 2 (paragraphs above),
wherein the sacrificial layer is made of Au, Ti, Fe, SiO2, or SiN ([0025]). 

As to claim 13, Fang discloses the method of manufacturing a light emitting diode of claim 2 (paragraphs above),
wherein the sacrificial layer includes an insulating layer on the one surface of the support substrate and a metal layer on the insulating layer (fig 2C, sacrificial layer comprising insulating Silicon Nitride layer 25, [0025] and metal layer 35 on insulating layer 25, [0026]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Tsay et al. (US Pub. No. 2011/0156047 A1), hereafter referred to as Tsay. 

As to claim 4, Fang discloses the method of manufacturing a light emitting diode of claim 2 (paragraphs above),
Fang does not disclose wherein forming the plurality of light emitting diodes further comprises flattening the material layer after forming the material layer on the sacrificial layer. 
Nonetheless, Tsay discloses flattening an epitaxially grown material after transfer from the growth substrate to the support substrate (figs 3-5, material layer 110; [0025]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to perform the flattening of the epitaxially grown material of Fang after it is transferred to the support substrate as taught by Tsay since this will allow for the LED structures to be formed more uniform by ensuring that the height of each LED structure is the same. 

Claims 1-9 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US Pub. No. 2013/0130440 A1), hereafter referred to as Hu, in view of Hu et al. (US Pub. No. 2015/0179877 A1), hereafter referred to as Hu2.

As to claim 1, Hu discloses a method of manufacturing a light emitting diode (figs 1-14; [0039]), the method comprising:
forming a plurality of light emitting diodes (fig 8, LEDs 150) on a layer (211) which is disposed on one surface of a support substrate (201); and 
separating the plurality of light emitting diodes (150) from the support substrate (201 using transfer head 300 shown in figure 14).
Hu does not disclose a sacrificial layer and wherein the separation is performed by removal of the sacrificial layer. 
Nonetheless, Hu2 discloses a sacrificial layer (fig 10 and [0067] sacrificial layer 232) and wherein a separation is performed by removal of the sacrificial layer (sacrificial layer 232 is removed in figure 10 to separate LEDs from support substrate 240).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the sacrificial layer of Hu2 for the separation of the LEDs of Hu since this will allow for the pickup and separation of the LEDs with lower required pick up pressure while also arranging the array of LEDs in staging cavities that ensure proper spacing of the array of LED devices. 

As to claim 2, Hu in view of Hu2 disclose the method of manufacturing a light emitting diode of claim 1 (paragraphs above). 
Hu further discloses wherein forming the plurality of light emitting diodes (figs 6-8, LEDs 150) comprises:
forming a material layer (fig 6, material layer 110) on the sacrificial layer (Hu does not disclose the sacrificial layer, however, it would have been obvious as addressed above with respect to claim 1 to include the sacrificial layer of Hu2 for the separation of 150 with support substrate 201); and 
etching the material layer (figs 7-8, layer 110 is etched to form 150; [0109]) to form the plurality of light emitting diodes (150). 

As to claim 3, Hu in view of Hu2 disclose the method of manufacturing a light emitting diode of claim 2 (paragraphs above).
Hu further discloses wherein the material layer (figs 7-8, layer 110) is etched in a direction perpendicular to the one surface of the support substrate (201) to form the plurality of light emitting diodes (150; [0109]). 

As to claim 4, Hu in view of Hu2 disclose the method of manufacturing a light emitting diode of claim 2 (paragraphs above),


As to claim 5, Hu in view of Hu2 disclose the method of manufacturing a light emitting diode of claim 2 (paragraphs above),
Hu2 further discloses wherein forming the material layer (fig 2, layer 208) on the sacrificial layer (232) comprises:
providing a growth substrate (206);
epitaxial growing the material layer on one surface of the growth substrate (layer 208 grown on substrate 206; [0045]);
bonding the material layer (208) to the sacrificial layer (fig 4, layer 232); and 
separating the growth substrate from the material layer (fig 6, substrate 206 is removed from layer 208; [0061]). 


As to claim 6, Hu in view of Hu2 disclose the method of manufacturing a light emitting diode of claim 5 (paragraphs above),
Hu2 further discloses wherein the growth substrate includes at least one among a glass substrate, a quartz substrate, a sapphire substrate, a plastic substrate, and a bendable flexible polymer film ([0046]). 

As to claim 7, Hu in view of Hu2 disclose the method of manufacturing a light emitting diode of claim 5 (paragraphs above),
Hu2 further discloses wherein the growth substrate includes at least one of GaN, SiC, ZnO, Si, GaP, MgAl2O4, MgO, LiAlO2, LiGaO2, GaAS, AlN, InP, and copper ([0046]). 

As to claim 8, Hu in view of Hu2 disclose the method of manufacturing a light emitting diode of claim 1 (paragraphs above),
Hu further discloses wherein the support substrate includes at least one of a sapphire substrate, a glass substrate, a silicon carbide substrate, a silicon substrate, and a conductive substrate made of a metal material ([0090]). 

As to claim 9, Hu in view of Hu2 disclose the method of manufacturing a light emitting diode of claim 2 (paragraphs above),
Hu2 further discloses wherein the material layer includes at least one of ZnO, GaN, GaAs, SiC, SnO2, GaP, InP, ZnSe, MoS2, and Si ([0047]). 

As to claim 11, Hu in view of Hu2 disclose the method of manufacturing a light emitting diode of claim 5 (paragraphs above),
Hu does not disclose wherein the epitaxial growing of the material layer on one surface of the growth substrate includes controlling a length of the light emitting diode by adjusting a deposition thickness of the material layer. 
Hu2 further discloses wherein the epitaxial growing of the material layer on one surface of the growth substrate includes controlling a length of 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the nanowire structure of Hu2 in the LED structure of Hu since this will improve dislocation density, improve light extraction efficiency and create a larger active region surface area relative to substrate surface area. 

As to claim 12, Hu in view of Hu2 disclose the method of manufacturing a light emitting diode of claim 2 (paragraphs above),
Hu2 further discloses wherein the sacrificial layer is made of Au, Ti, Fe, SiO2, or SiN ([0057]). 

As to claim 13, Hu in view of Hu2 disclose the method of manufacturing a light emitting diode of claim 2 (paragraphs above),
Hu2 further discloses wherein the sacrificial layer (sacrificial layer is considered to comprise metal layer 222 and insulating layer 232) includes an insulating layer (232) on the one surface of the support substrate (240) and a metal layer (222; [0051]) on the insulating layer (232; [0057]). 

As to claim 14, Hu in view of Hu2 disclose the method of manufacturing a light emitting diode of claim 5 (paragraphs above),
Hu2 further discloses wherein the separating of the growth substrate from the material layer includes separating the growth substrate from the material layer using one of a LLO method, a CLO method, and an ELO method ([0061]). 

As to claim 15, Hu in view of Hu2 disclose the method of manufacturing a light emitting diode of claim 4 (paragraphs above),
Hu further discloses wherein the flattening of the material layer includes flattening the material layer separated from the growth substrate using CMP (fig 7, chemical mechanical polishing the backside of 110 is considered to be flattening; [0108], [0086]). 

As to claim 16, Hu in view of Hu2 disclose the method of manufacturing a light emitting diode of claim 12 (paragraphs above),
Hu in view of Hu2 does not explicitly disclose wherein when the sacrificial layer comprises SiO2, the separating of the light emitting diode by 
Nonetheless, the Examiner takes Official Notice that it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed for the silicon dioxide layer to be removed by BOE since it is within the level of one of ordinary skill in the art to select the proper general type of etchant for the particular purpose and material intended to be removed selective to the adjacent materials of the structure in order to only remove the intended sacrificial material layer. 

As to claim 17, Hu in view of Hu2 disclose the method of manufacturing a light emitting diode of claim 12 (paragraphs above),
This limitation is not required since it is recited in the alternative and when the method is performed with silicon dioxide this limitation is not required.  Additionally, the Examiner takes Official Notice that it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed for wherein when the sacrificial layer comprises a metal layer, the separating of the light emitting diode by removing the sacrificial layer includes removing the sacrificial layer using a metal etchant since it is within the level of one of ordinary skill in the art to select the proper general . 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Hu2, and further in view of Lee et al. (US Pub. No. 2017/0200648 A1), hereafter referred to as Lee.

As to claim 10, Hu in view of Hu2 disclose the method of manufacturing a light emitting diode of claim 9 (paragraphs above),
Hu in view of Hu2 do not disclose that the epitaxial growth is MOCVD.
Nonetheless, Lee discloses wherein the material layer is epitaxially grown by MOCVD ([0086]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to grow the GaN semiconductor layers of Hu in view of H2 using MOCVD as taught by Lee since this will provide an exceptional quality semiconductor material layer. 

Pertinent Art
US Patent No. 7,741,197; US Pub. 2009/0280625; US Pub. 2006/0131679; and US Pub. 2017/0236975 are pertinent references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        9/15/2021